308 F.2d 808
ARTHUR ANDERSEN & CO., Petitioner-Appellant,v.Donald VINCENT, Trustee in Bankruptcy of Century Chemical Corporation, Debtor, Respondent-Appellee.
No. 23.
Docket 27085.
United States Court of Appeals Second Circuit.
Argued October 11, 1962.
Decided October 25, 1962.

Appeal from the United States District Court for the Southern District of New York, Sidney Sugarman, Judge.
Arthur Andersen & Co. appeals from an order modifying and affirming an order of bankruptcy referee denying its motion for delayed appointment nunc pro tunc as accountant for the debtor, as required by Bankruptcy General Order 45, 11 U.S.C.A. following section 53, and Local Bankruptcy Rule 11 before compensation can be claimed. In re Century Chemical Corp., D.C.S.D.N.Y., 192 F. Supp. 205.
Charles G. Pillon, of Dunningham, Bartholow, & Miller, New York City, for petitioner-appellant.
David W. Kahn, New York City, for respondent-appellee.
Before CLARK, MOORE, and SMITH, Circuit Judges.
PER CURIAM.


1
Order affirmed. Meyer v. C & H Trading Corp., 2 Cir., 242 F.2d 510.